Citation Nr: 0001303	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  98-00 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1975.

In July 1977, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Little Rock, Arkansas, denied the 
veteran's claim of entitlement to service connection for a 
stomach disorder.  The veteran was informed of this decision 
and did not appeal.  Pursuant to the veteran's relocation, 
the claims file was subsequently transferred to the RO in 
Seattle, Washington.  In May 1991, the veteran's claim of 
entitlement to service connection for a left knee disorder 
was denied.  The veteran was informed of this decision in 
June 1991, and did not appeal.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an August 
1997 decision by the RO in Seattle, Washington, which denied 
reopening both claims on the ground that new and material 
evidence had not been submitted as to each claim.

Service connection has been established for right knee 
chondromalacia with arthritis and patellofemoral syndrome, 
evaluated as 20 percent disabling, effective from September 
1, 1998; and for a surgical scar on the right knee, evaluated 
as 10 percent disabling, effective August 30, 1996.  A 
combined rating of 30 percent has been established, effective 
from September 1, 1998.  

By a rating decision dated in November 1998, the RO assigned 
a temporary 100 percent evaluation, effective from June 10, 
1998, based on surgery on the veteran's right knee that 
necessitated a period of convalescence ending on July 31, 
1998.  The rating decision also continued the 20 percent 
disability rating previously assigned to the veteran's right 
knee disability, effective from August 1, 1998.  The veteran 
filed a notice of disagreement with that decision in January 
1999, contending that:  (1) he was entitled to a 100 percent 
rating for a longer period of convalescence; and (2) he was 
entitled to a disability rating in excess of 20 percent for 
his right knee disability.  The RO issued a decision in 
February 1999 which held that clear and unmistakable error 
had been made in the November 1998 decision, inasmuch as an 
error had been made in calculating the post-surgery period of 
convalescence.  In correction, the RO extended the temporary 
100 percent rating to September 1, 1998.  The veteran was 
notified of the correction in March 1999, and was informed 
that the February 1999 decision resolved the veteran's notice 
of disagreement as to the issue of a temporary 100 percent 
rating.

In response to the veteran's notice of disagreement with the 
continuation of the 20 percent evaluation for the right knee 
disability, the RO provided the veteran with a statement of 
the case in February 1999, which informed him that a recent 
VA examination and VA outpatient records established that the 
right knee disability did not meet the diagnostic criteria 
warranting a rating in excess of 20 percent. Since his 
receipt of the statement of the case, the veteran has not 
submitted a substantive appeal regarding his claim of 
entitlement to a rating in excess of 20 percent for a right 
knee disability.  Accordingly, the issue of entitlement to a 
disability rating in excess of 20 percent for a right knee 
disability has not been perfected for appellate review.  See 
38 C.F.R. §§ 20.200, 20.202, 20.302 (1999).

The veteran appeared for a personal hearing before the RO in 
July 1998.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a stomach disorder was last denied by the RO in July 
1977; the veteran was notified of this decision, but did not 
appeal.

2.  Evidence submitted since the July 1977 decision does not 
bear directly and substantially upon the issue of service 
connection for a stomach disorder, and by itself or in 
combination with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.

3.  The veteran's claim of entitlement to service connection 
for a left knee disorder was last denied by the RO in May 
1991; the veteran was notified of this decision, but did not 
appeal.

4.  Evidence submitted since the May 1991 decision does not 
bear directly and substantially upon the issue of service 
connection for a left knee disorder, and by itself or in 
combination with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of said claim.


CONCLUSIONS OF LAW

1.  The RO's July 1977 decision denying the veteran's claim 
of entitlement to service connection for a stomach disorder 
is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. § 19.153 
(1977).

2.  Evidence submitted since the RO's July 1977 decision is 
not new and material as to the claim based on a stomach 
disorder, and the veteran's claims of entitlement to service 
connection for the same is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).

3.  The RO's May 1991 decision denying the veteran's claim of 
entitlement to service connection for a left knee disorder is 
final.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 19.192 
(1990).

4.  Evidence submitted since the RO's May 1991 decision is 
not new and material as to the claim based on a left knee 
disorder, and the veteran's claims of entitlement to service 
connection for the same is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service medical records reflect that the veteran 
was treated for stomach pain in July 1970.  In February 1972, 
the veteran presented with complaints of sudden onset of 
diarrhea, gas, and specks of blood in the feces.  Diagnosis 
was gastroenteritis; rule out amebic dysentery, food 
poisoning, and ulcerative colitis.  Treatment included 
Kaopectate and a mild diet. The veteran went on sick call in 
June 1975 with complaints of nausea, vomiting, and abdominal 
cramps. The impression was gastritis with mild dehydration. 
Service records are otherwise negative for showing diagnosis, 
treatment, or residuals of a stomach disorder.

Service medical records also reflect that the veteran was 
treated repeatedly for right knee injuries during service.  
Pertinent diagnosis was Osgood-Schlatter's disease of the 
right knee.  Surgery was performed on the right knee in 
September 1974 in order to excise a partial separation of the 
tibial tubercle.  Service medical records are negative for 
any indication that the veteran's left knee suffered an 
injury or became diseased during service.

Upon separation from service, the veteran was awarded 
disability severance pay for a preexisting right knee 
disorder that had been aggravated during his active duty.  

In December 1975,  the RO received the veteran's claim of 
service connection for a stomach ulcer.  By a decision dated 
in April 1976, the RO denied the veteran's claim of service 
connection for a stomach disorder, holding that the evidence 
for record did not show a chronic gastrointestinal disorder, 
or residuals therefrom, which began during service or within 
the applicable presumptive period.  The veteran did not 
appeal that decision.

The RO obtained a VA Hospital report which summarized the 
veteran's one week admission in April 1977, after he 
presented at the facility with complaints of pain in his 
stomach and right knee.  An upper gastrointestinal series was 
performed which revealed evidence of gastric hypersecretion 
and transient pylorospasm.  There was no evidence of a hiatal 
hernia or ulcer.  During hospitalization, it was noted that 
the veteran ate freely and seemed to have little or no 
stomach trouble.  Diagnosis was peptic disease manifested by 
gastric hypersecretion and transient pylorospasm, and Maalox 
was prescribed on discharge.  On examination of the veteran's 
extremities, evidence was found of both the "old" Osgood-
Schlatter's disease and the in-service surgery on the right 
knee.  Otherwise, the VA physician noted that the examination 
was "completely normal."

The veteran presented for VA examination in June 1977.  He 
reported a history of abdominal gas and indigestion of 
approximately four years, which was exaggerated by drinking 
beer.  He denied vomiting, hematemesis, melena, diarrhea, 
weight loss, or constipation.  The examination included an 
upper gastrointestinal series which revealed no evidence of 
hiatal hernia.  Transient pylorospasm was noted, and 
radiographs showed almost complete gastric emptying.  No 
intrinsic disease was seen in the stomach or duodenum.  

Based on the additional VA medical reports, the RO reopened 
the veteran's claim based on a stomach disorder.  A July 1977 
decision was issued which continued the previous denial of 
that claim.  The veteran did not initiate an appeal following 
the RO's notification of this decision. 

The RO received the veteran's claim of service connection for 
a left knee disorder in December 1990.  Evidence obtained in 
support of his left knee claim included VA examination 
reports, VA outpatient records, and medical records from 
private physicians, dated between 1985 and 1991.  The VA 
outpatient reports reflect that the veteran reported 
frequently between 1977 and 1982 for treatment of the 
service-connected right knee disability.  They also revealed 
that the left knee disorder went unreported until April 1980, 
when the veteran initially presented "complaining of the 
same pain on left side."  The medical records reflect that 
the left knee disorder was chronic, and indicate that surgery 
was performed on the left knee in January 1982.

After review of all pertinent records, the RO issued a May 
1991 decision which denied the veteran's claim for a left 
knee disorder, finding that said disorder was neither noted 
in service nor to a compensable degree within one year of 
separation from service.  The RO further noted that the left 
knee disorder was "not due to the right knee disability 
without resort to gross speculation."  The veteran was 
notified of this decision in June 1991, and he did not 
initiate an appeal.

In August 1996, the veteran notified the RO that he wished to 
file another claim of service connection for a left knee 
disorder and a stomach disorder.  The RO contacted the 
veteran and informed him that the previous denials of both 
claims had become final, and that he would have to submit 
"new and material" evidence in order to warrant the 
reopening of those claims.
 
Additional evidence was received or obtained by the RO, 
including copies of service medical records; VA outpatient 
records dated between October 1996 and February 1997; a VA 
examination report dated in May 1997; VA laboratory test 
reports dated between October 1996 and May 1997; and a record 
of magnetic resonance imagining performed by VA in August 
1996.

The VA outpatient records showed that the veteran presented 
in January 1996 with complaints of gas, diarrhea, and right 
upper quadrant pain with cramping.  The VA laboratory reports 
in November 1996 included an upper gastrointestinal series, a 
barium enema, and ultrasound.  Impression after barium 
testing was gastroesophageal reflux disease, moderate 
thickening of the rugal folds in the gastric fundus, and a 
small diverticulum at the third and fourth portions of the 
duodenum.  Impression after ultrasound was "unremarkable 
ultrasound of the abdomen."  On VA examination in May 1997, 
the VA physician diagnosed a stomach disorder "consistent 
with iatrogenic gastritis . . . ."  None of the VA medical 
documents provided any opinion or finding as to the etiology 
of the veteran's left knee disorder or the stomach disorder.  

By an August 1997 decision, the RO noted, with respect to 
both the claims for a stomach disorder and left knee 
disorder, that to justify reopening either claim on the basis 
of new and material evidence, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  In regard to the veteran's claim based on a 
stomach disorder, the RO acknowledged the additional evidence 
which provided diagnosis of gastroesophageal reflux disease.  
It was further noted, however, that service connection for 
peptic disease/ulcers had been previously denied, as a 
chronic stomach disorder had not been shown during service or 
within the applicable presumptive period.  The RO denied 
reopening said claim holding that the additional evidence was 
generated "too long after service," and was not material to 
the issue of service connection.  In regard to the claim 
based on a left knee disorder, the RO noted in the August 
1997 decision that both the "old and new" evidence 
continued to reveal that no left knee condition was ever 
identified during service or within one year of discharge.  
Thus, reopening said claim was found to be unwarranted as 
there was no reasonable possibility that the additional 
evidence submitted would change the previous denial of the 
claim.  The veteran was notified of the August 1997 decision, 
and he perfected the instant appeal in January 1998.

In a statement of the case issued in December 1997, and a 
supplemental statement of the case issued in February 1999, 
the RO noted further additional evidence that had been 
received since the August 1997 decision which denied 
reopening both claims.  The additional evidence included VA 
inpatient and outpatient treatment records, a VA examination 
report dated in September 1998, and the veteran's July 1998 
hearing testimony.  

The VA facility treatment reports reflect ongoing medical 
treatment for a left knee disorder.  The report of VA 
examination in September 1998 showed a diagnosis of status 
postoperative degenerative joint disease in both knees.  The 
VA physician remarked that "[i]t is likely that the 
pathology in both knees is coterminous from the common 
etiology of degenerative joint disease but the left knee 
condition is not caused by the right knee problem."  

Regarding the veteran's stomach disorder, the September 1998 
VA examination revealed no masses or tenderness, and no 
palpable hepatosplenomegaly.  Diagnosis was gastroesophageal 
reflux disease, with history of peptic ulcer disease, 
resolved.  
The VA facility treatment reports showed treatment of 
abdominal pain in April 1985 after the veteran reported with 
complaints of diarrhea and hematochezia "for the past three 
weeks."  It was opined that the problem was viral 
gastroenteritis or giardia. 

Legal Criteria.  As noted above, the veteran's claim of 
entitlement to service connection for a stomach disorder was 
last denied in July 1977.  The veteran was properly notified 
of that determination, and he did not appeal.  As such, the 
July 1977 decision became final pursuant to applicable VA law 
and regulations in effect on that date.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 19.153 (1977).  Similarly, the veteran 
did not appeal the May 1991 decision whereby he was notified 
that his claim of entitlement to service connection for a 
left knee disorder was denied.  Thus, that decision also 
became final pursuant to applicable VA law and regulations 
then in effect.  38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 
19.192 (1990).  

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The Board notes that in the RO's August 1997 decision, and 
also in the December 1997 statement of the case, the veteran 
was provided with both the definition of "new and material 
evidence" contained in 38 C.F.R. § 3.156(a), and also with 
the definition of "new and material evidence" from Colvin 
v. Derwinski, 1 Vet. App. 1 Vet. App. 177 (1991).  The 
articulated basis for the RO's determination as to whether 
the veteran had submitted "new and material evidence" was 
based on the Colvin standard of whether the new evidence 
would provide a reasonable possibility of changing the 
outcome since overruled by the Court of Appeals for the 
Federal Circuit in Hodge v. West, 115 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The Federal Circuit in Hodge has indicated that 
evidence may be considered new and material if it contributes 
"to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Notably, the RO applied the Hodge standard when 
it issued a supplemental statement of the case in February 
1999.

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced post-Hodge a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a) (West 1991).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been fulfilled.  

In Winters v. West, 12 Vet. App. 203 (1999), the Court held 
that even assuming the Board had committed error in refusing 
to reopen a claim by application of the now invalid Colvin 
test of materiality, such error would not be prejudicial if 
it is clear on the record that claim would not be well 
grounded.  In Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999), the Court further concluded that a 
determination as to whether evidence is new is separate from 
a determination as to whether the evidence is material.  If 
the Board determines that the evidence is not new, that 
should end the Board's analysis as to whether the evidence is 
"new and material."  Accordingly, if the evidence is not 
new, it is not necessary to go on and determine whether it is 
material, and thus any error arising from the application of 
the now invalid Colvin test of materiality would be harmless 
and a remand for readjudication consistent with Hodge would 
not be warranted.  

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The Court defines a well-
grounded claim as one that is plausible; a claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Analysis.  In the instant case, the veteran's service medical 
records were associated with the veteran's claims file and 
had been considered prior to the RO's July 1977 and May 1991 
decisions.  Accordingly, the Board finds that the photocopies 
of the exact same service records, submitted since the July 
1977 and May 1991 decisions, are merely duplicative of 
evidence already of record.  Because the photocopies of the 
service medical records are duplicative, they are therefore 
redundant, and thus are not "new" as that term is defined 
in 38 C.F.R. § 3.156(a).  Likewise, the veteran's evidentiary 
assertions as to causation are redundant to his assertions 
that were considered at the time of the 1977 and 1991 final 
determinations and thus are not "new."

Although the Board notes that veteran has testified as to his 
belief that his left knee disorder is related to the service-
connected right knee disability, such lay testimony does not 
constitute competent evidence inasmuch as opinions regarding 
such matters require medical expertise.  See Espiritu, 2 Vet. 
App. at 494.  In the instant case, no party with medical 
competence has linked the veteran's left knee disorder, shown 
years after service, with his period of active duty.  
Similarly, the Board has considered the veteran's contention 
that his stomach disorder began during his military service, 
and his belief that whatever stomach disorder he experienced 
during service is related to a current diagnosis of a stomach 
disorder.  However, no competent evidence has been received 
which links this stomach disorder to the veteran's service.  
Medical evidence is require to establish such a relationship, 
the assertions of the veteran regarding these matters are not 
"material" as that term is used in 38 C.F.R. § 3.156(a).

As they relate to the claims based on a stomach disorder and 
a left knee disorder, the medical records reflecting VA 
examinations, treatment at VA Medical Centers, and treatment 
by private physicians are "new" in the sense that they 
contain evidence which the RO did not have before it when 
issuing the July 1977 and May 1991 decisions.  The Board 
notes, however, that in regard to the left knee claim, all 
such medical records simply reflect that the veteran 
presented with complaints related to left knee pain and was 
treated for the same no earlier that approximately four and a 
half years after service.  Significantly, all the medical 
records generated since the above-noted final decisions, 
whether VA records or private records, are negative for any 
etiological finding or opinion regarding either claim.

Even acknowledging that the VA medical records and private 
physician reports are "new," they are not material because 
they do not bear directly and substantially upon whether the 
claimant now has a stomach disorder and/or left knee disorder 
of service origin.  Thus, by themselves or in connection with 
evidence previously assembled, they are not so significant 
that they must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the veteran has not 
submitted "new and material evidence" to reopen the claim 
for either the stomach or the left knee disorder.  See 
Barnett v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).

In sum, the Board finds that no item of the additional 
evidence received subsequent to the RO's July 1977 and May 
1991 decisions bears directly and substantially upon the 
specific matters under consideration or is so significant 
that it must be considered in order to fairly decide the 
merits of either claim.  38 C.F.R. § 3.156(a).  The new 
evidence does not contribute to a more complete picture of 
the circumstances surrounding the origin of the stomach 
disorder and left knee disorder from which the veteran 
currently suffers.  Accordingly, inasmuch as the Board 
concludes that the additional evidence is not material, the 
veteran's claims of service connection for a stomach disorder 
and a left knee disorder are not reopened.

Finally, the Board recognizes that the RO refused to reopen 
the veteran's claims by application of the now invalid Colvin 
materiality standard as to whether there was a reasonable 
possibility that the additional evidence could change the 
outcome.  As the Court held in Winters, however, since the 
record lacks competent medical evidence linking any current 
stomach disorder and/or left knee disorder to an injury or 
disease incurred or aggravated in service, the veteran also 
has not met his burden of submitting a well-grounded claim as 
to these issues.  Thus, any error in the RO's determination 
with respect to the question of whether new and material 
evidence has been submitted is not prejudicial, and this 
issue must not be remanded for readjudication by the RO.  See 
Meyer v. Brown, 9 Vet. App. 425 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).



ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
stomach disorder, the appeal is denied.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
left knee disorder, the appeal is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

